Case 1:19-cv-02594-RM-SKC Document 89 Filed 12/20/19 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No.: 19-cv-02594-RM

  UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

                        Plaintiff,

                        v.

  MEDIATRIX CAPITAL INC., et al.,

                                       Defendants,
  and

  MEDIATRIX CAPITAL FUND LTD., et al.,

                                       Relief Defendants.


        PLAINTIFF’S UNOPPOSED MOTION FOR ENTRY OF FINAL JUDGMENTS
         AGAINST RELIEF DEFENDANTS MICHAEL C. BAKER AND ARUAL LP


          Plaintiff United States Securities and Exchange Commission (“Commission”) and Relief

  Defendants Michael C. Baker (“Baker”), and Arual LP (“Arual”) have resolved this matter by

  way of Consents and proposed Final Judgments, which are attached to this motion. 1 In light of

  the Consents, the Commission respectfully requests this Court enter the proposed Final

  Judgments against Relief Defendants Baker, Young III, and Arual and dismiss each of them from

  this litigation.

          The Commission has not alleged that Relief Defendants Baker or Arual have violated the

  securities laws, but rather named each as a Relief Defendant because of monies they received


  1
   Exhibits A and B are Michael Baker’s Consent and Judgment and Exhibits C and D are Arual
  LP’s.
Case 1:19-cv-02594-RM-SKC Document 89 Filed 12/20/19 USDC Colorado Page 2 of 3




  from Defendant Michael S. Young through the alleged fraud, but to which they had no valid

  claim. The Commission has accepted the settlement offers of Relief Defendants Baker and

  Arual, in which each consents to the entry of a final judgment that orders them to pay

  disgorgement and prejudgment interest of $38,730.44 and $2,451.84 for Baker, and $162,304.40

  and $5,634.75 for Arual.

         Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, there is no just reason for

  delay of the entry of final judgment as to Relief Defendants Baker and Arual. Entry of the Final

  Judgment will resolve all litigation in this case with respect to these two Relief Defendants and

  will not delay or otherwise impede the continuing litigation with respect to Defendants and the

  remaining Relief Defendants.

         The Commission has communicated with each of the settling Relief Defendants under

  D.C.COLO.L.R. 7.1, neither of which oppose the relief requested herein.

         WHEREFORE, the Commission respectfully requests that the Court enter the proposed

  Judgments against Relief Defendants Michael C. Baker and Arual LP.

         Respectfully submitted this 20th day of December, 2019.

                                               s/ Stephen C. McKenna
                                               Stephen C. McKenna
                                               Mark L. Williams
                                               Attorneys for Plaintiff
                                               U.S. Securities and Exchange Commission
                                               1961 Stout Street, Suite 1700
                                               Denver, CO 80294-1961
                                               (303) 844-1036 (McKenna)
                                               McKennaS@sec.gov
                                               WilliamsML@sec.gov




                                                   2
Case 1:19-cv-02594-RM-SKC Document 89 Filed 12/20/19 USDC Colorado Page 3 of 3




                                       Certificate of Service

          I hereby certify that on December 20, 2019, I caused the foregoing to be electronically
  filed by using the CM/ECF system. I further certify that a copy of the foregoing was served
  upon the following counsel of record via the Court’s CM/ECF system:

  Vivian Drohan
  Drohan Lee
  680 Fifth Avenue
  10th Floor
  New York, NY 10019
  vdrohan@dlkny.com

  Jeffrey R. Thomas
  Thomas Law LLC
  3773 Cherry Creek North Dr., Suite 600
  Denver, CO 80209
  jthomas@thomaslawllc.com

  Attorneys for Defendants Mediatrix Capital Inc., Blue Isle Markets Inc. (St. Vincent & the
  Grenadines), Blue Isle Markets Ltd., Michael S. Young, Michael S. Stewart, and Bryant Sewall
  and Relief Defendants Victoria M. Stewart, Maria C. Young, and Hanna Ohonkova

  Thomas J. Krysa
  David B. Meschke
  Brownstein Hyatt Farber Schreck, LLP
  410 17th Street, Suite 2200
  tkrysa@bhfs.com

  Attorneys for Relief Defendant Arual LP

  Tamera D. Westerberg
  Wheeler Trigg O’Donnell LLP
  370 17th Street, Suite 4500
  Denver, CO 80202
  westerberg@wtotrial.com

  Attorney for Relief Defendant Walter C. Young III

  Michael C. Baker, Pro Se
  mbaker@hotspotrealestate.com

                                                       s/ Scott T. Wesley


                                                  3
